Exhibit 10-3



AMENDMENT NO. 1
TO
THE ENERGY EAST CORPORATION


DIRECTOR SHARE PLAN




         The Energy East Corporation Director Share Plan (the "Plan") is hereby
amended effective January 1, 2005, pursuant to Article IX thereof, as follows:

         

1. Section VII. B. Timing is revised to replace the second sentence with the
following:



"Subject to the terms of such plan, a Participant may elect to defer the cash
payments they will be entitled to receive under this Plan by making an election
under the Deferred Compensation Plan - Director Share Plan."

         

IN WITNESS WHEREOF, The Energy East Corporation hereby executes this Amendment
as of the 8th day of December 2005.






 

ENERGY EAST CORPORATION

 /s/Michelle Taylor                            


     Witness

By:   /s/Richard R. Benson                    
            Richard R. Benson
            Vice President and
            Chief Administrative Officer